UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of report (Date of earliest event reported) March 3, 2016 PATRICK INDUSTRIES, INC. (Exact name of registrant as specified in its charter) Indiana 000-03922 35-1057796 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification Number) 107 West Franklin, P.O. Box 638, Elkhart, Indiana (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including area code (574)294-7511 (Former name or former address if changed since last report) []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01 Regulation FD Disclosure. On March 3, 2016, Patrick Industries, Inc. (“Patrick” or the “Company”) issued a press release (the “Press Release”) announcing the completion of the acquisition of the business and certain assets of The Progressive Group (“Progressive”). Progressive is a distributor and manufacturer’s representative for major name brand electronics operating out of seven locations serving 16 states, primarily in the Midwest and Intermountain regions. Progressive’s 2015 revenues were approximately $23 million. Patrick will continue to operate the business on a stand-alone basis under the Progressive brand name in its existing facilities. The net purchase price of approximately $11 million was funded under the Company’s existing credit facility, and included the acquisition of accounts receivable and inventory. The Company expects the acquisition to be immediately accretive to 2016 net income per share. A copy of the Press Release is furnished herewith as Exhibit 99.1. This information is furnished pursuant to Item 7.01 of Form 8-K and shall not be deemed to be “filed” for the purposes of Section 18 of the Securities Exchange Act of 1934 or otherwise subject to the liabilities of that section. The filing of this Current Report shall not be deemed an admission as to the materiality of any information in the Current Report that is required to be disclosed solely by reason of Regulation FD. Item 9.01 Financial Statements and Exhibits. (d) Exhibits Exhibit 99.1Press Release issued March 3, 2016. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PATRICK INDUSTRIES, INC. (Registrant) Date: March 3 , 2016 By: /s/ Joshua A. Boone Joshua A. Boone Chief Financial Officer
